Citation Nr: 0623087	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  02-22 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an effective date earlier than December 
17, 1997, for the award of service connection for erectile 
dysfunction and special monthly compensation based on the 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to June 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2002 and December 2002 rating 
decisions of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the January 2002 rating 
decision, the RO awarded service connection for erectile 
dysfunction as secondary to service-connected diabetes 
mellitus and awarded special monthly compensation based on 
the loss of use of a creative organ, both effective January 
25, 2000.  In the December 2002 rating decision, the RO 
denied service connection for post-traumatic stress disorder.

In a September 2003 rating decision, the RO granted an 
earlier effective date of December 17, 1997, both for the 
award of service connection for erectile dysfunction as 
secondary to service-connected diabetes mellitus and special 
monthly compensation based on the loss of use of a creative 
organ.  The veteran asserts he warrants an effective date 
going back to 1995.  Thus, the appeal continues.


FINDINGS OF FACT

1.  There is competent evidence of a diagnosis of post-
traumatic stress disorder, which has been attributed to in-
service stressors.  

2.  There is credible, supporting evidence that the claimed 
in-service stressors occurred.

3.  Prior to December 17, 1997, there was no informal claim, 
formal claim, or written intent to file a claim for service 
connection for erectile dysfunction.



CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, post-traumatic stress disorder was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

2.  The criteria for an effective date earlier than December 
17, 1997, for the award of service connection for erectile 
dysfunction and special monthly compensation based upon loss 
of use of a creative organ have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.155(a), 
3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Although the VCAA is applicable to the veteran's claim for 
service connection for post-traumatic stress disorder, the 
Board finds that it is unnecessary to address its 
applicability as to this claim in view of the disposition 
reached herein.

As to the claim for entitlement to an earlier effective date, 
the Board finds that the VCAA notice requirements have been 
satisfied by the July 2001 letter and the September 2003 
supplemental statement of the case.  Initially, it must be 
noted that the claim for entitlement to an earlier effective 
date for the award of service connection for erectile 
dysfunction and special monthly compensation based on the 
loss of use of a creative organ are downstream issues from 
the veteran's claim for entitlement to service connection and 
special monthly compensation.  For example, the veteran filed 
an informal claim for entitlement to service connection for 
erectile dysfunction in 1998.  See 38 C.F.R. §§ 3.1, 3.155 
(2005).  The RO issued a VCAA letter in July 2001 informing 
the veteran of what the evidence must show to substantiate a 
claim for service connection.  The RO granted service 
connection and special monthly compensation in a January 2002 
rating decision, and the veteran has appealed the effective 
date assigned for those benefits.  This is considered a 
"downstream" issue, as the veteran has raised a new issue 
(earlier effective date), following the grant of the benefits 
sought (service connection and special monthly compensation).  

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for an earlier effective date, the provisions of 
38 U.S.C.A. § 5104(b) and § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  The RO issued a statement of the case in October 2002, 
which failed to explain how an effective date is assigned, 
nor did it provide the veteran with the provisions of 
38 C.F.R. § 3.400, which explains how effective date are 
assigned.  This defect was cured when the RO issued a 
supplemental statement of the case in September 2003.  There, 
the Decision Review Officer, in awarding the veteran an 
earlier effective date for the benefits, supplied the veteran 
with the regulation that addresses the assignment of 
effective dates and explained why an effective date earlier 
than December 17, 1997, could not be awarded.  Therefore, VA 
has met its duty to notify the veteran in connection with his 
claim for an earlier effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 500-01 (2006) (Court found that 
VA had fulfilled its duty to notify when RO, following the 
submission of notice of disagreement regarding effective date 
assigned for service connection claim, issued a statement of 
the case that addressed what was necessary to achieve an 
earlier effective date for the service-connected disability).

Additionally, it must be noted that it is clear that the 
veteran is aware of the evidence necessary to substantiate 
his claim for an earlier effective date for the award of 
service connection for erectile dysfunction and special 
monthly compensation based upon loss of use of a creative 
organ.  For example, he argues that he should be awarded an 
effective date going back to 1995, which was when service 
connection for diabetes mellitus was awarded.  His argument 
was that he experienced erectile dysfunction at the time he 
filed for service connection for diabetes mellitus and that 
the benefit should be awarded as of that date since that was 
the date of claim.  Effective dates are usually assigned 
based upon the date of claim.  See generally 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The veteran's argument on why he 
warrants an earlier effective date shows he has actual 
knowledge of the type of evidence necessary to substantiate 
the claim.  Thus, if any error is found on the part of VA 
regarding informing the veteran of the evidence necessary to 
substantiate the claim for an earlier effective date, it is 
harmless error.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the July 2001 
letter, VA stated it would help him get evidence necessary to 
support his claim, such as medical records, employments 
records, and records from other federal agencies.  VA 
informed him that if he wanted VA to obtain any private 
medical records on his behalf, he should return the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information to VA, and VA would obtain those records.  It 
noted that he could obtain the records himself and submit 
them to VA.  It also noted that it had obtained VA treatment 
records and service medical records and had a VA examination 
report.  While the letter did not specifically tell the 
claimant to provide any evidence in his possession that 
pertained to the claim, as a practical matter, the Board 
finds that he has been notified of the need to provide such 
evidence.  The letter specifically informed the veteran to 
tell VA about any additional information or evidence that he 
wanted VA to obtain for him.  It also asked him to provide 
any additional treatment or evidence not previously 
submitted.  In other words, the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  Moreover, there is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman, 
19 Vet. App. 473, which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  In 
the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating.  Despite the inadequate notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Specifically, the veteran already 
meets elements (1) through (4) and VA has informed him of how 
effective dates are determined.  

VA has obtained VA medical records and records from the 
Social Security Administration that pertained to his claim 
for disability benefits.  VA did not provide the veteran with 
an examination in connection with his claim for an earlier 
effective date (it provided him with an examination in 
connection with his claim for entitlement to service 
connection for erectile dysfunction), as that issue would not 
warrant an examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Specifically, the effective date is determined based 
upon evidence already in the claims file.  Additionally, a 
claim for an earlier effective date does not meet the 
statutory requirements for entitlement to a VA examination or 
medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C); see 
also 38 C.F.R. § 3.159(c)(4)(A) - (C).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.
II.  Service Connection

The veteran claims that service connection for post-traumatic 
stress disorder is warranted.  He states that he was exposed 
to several stressors during his 20 years in service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Service connection for post-traumatic stress disorder 
requires the following: (1) a current diagnosis of post-
traumatic stress disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2005).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of post-traumatic stress disorder will vary depending upon 
whether the veteran engaged in "combat with the enemy."  If 
VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related then his lay 
statements are accepted as conclusive evidence of the 
stressor's occurrence, and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines that the alleged stressor is not 
combat related, then the claimant's lay statements, in and of 
themselves, are not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
evidence that corroborates the statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); see also Zarycki, 6 Vet. App. at 98, 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, the veteran has admitted that he did not engage 
in combat with the enemy.  Accordingly, his lay statements, 
alone, are not sufficient to establish the occurrence of his 
in-service stressors; rather, corroborating evidence is 
needed to support the claim for service connection.

The veteran has provided various details regarding his in-
service stressors.  In January 2003, he stated his daughter 
was killed in an explosion that occurred at her school in 
1981.  She survived the explosion but was on life support 
thereafter and subsequently died.  Additionally, he stated 
when he went to Desert Storm, he saw many dead Iraqi soldiers 
and had to walk over the bodies, which was disturbing to him.  
He also stated he was scared by the scud missiles.  The 
veteran noted that when he returned from the war, he was 
depressed, suicidal, and confused, which affected his 
relationships with his family and friends.  

The veteran has undergone multiple VA psychiatric 
examinations.  Some examiners did not diagnose post-traumatic 
stress disorder, but the more recent examinations show that 
examiners have entered such diagnosis.  In a January 2001 VA 
psychiatric evaluation, the examiner stated the veteran's 
mental status reflected a profile consistent with post-
traumatic stress disorder.  He noted the veteran experienced 
traumatic recollections of his Gulf War experiences, such as 
seeing thousands of dead Iraqi bodies and scud missiles 
exploding in near proximity of his location.  In a June 2003 
VA psychiatric evaluation, a different examiner entered a 
diagnosis of post-traumatic stress disorder and noted that 
one of the veteran's stressors was seeing dead bodies.  The 
same examiner who evaluated the veteran in January 2001 
provided another psychiatric evaluation in August 2005.  He 
stated that the death of the veteran's daughter did not cause 
post-traumatic stress disorder, but that the veteran's report 
of witnessing many dead Iraqi soldiers and the fact that the 
veteran felt vulnerable to scud missiles "would meet the 
stressor criteria for the diagnosis of" post-traumatic 
stress disorder.  

After carefully considering the evidence of record in the 
light most favorable to the veteran, the Board finds that the 
evidence supports the grant of service connection for post-
traumatic stress disorder.  As stated above, the veteran has 
been provided with a diagnosis of post-traumatic stress 
disorder from several professionals, which has been 
attributed to service and particularly, the veteran's report 
of seeing dead Iraqi soldiers and being exposed to scud 
missiles, which an examiner stated would meet the stressor 
criteria for post-traumatic stress disorder.  

An essential matter before the Board is whether the in-
service stressors alleged by the veteran are sufficiently 
corroborated.  The veteran served in the Persian Gulf from 
January 1991 to May 1991.  The veteran was first seen at VA 
for psychiatric complaints in August 1994-prior to the time 
he submitted a VA application for compensation benefits for a 
psychiatric disorder-wherein he reported having encountered 
many dead Iraqi soldiers after the combat ended, which was 
the "most traumatic experience he can recall during the Gulf 
War."  The veteran also admitted he had not engaged in 
combat, but reported he had been in a combat zone.  As these 
statements were made prior to filing an application for 
compensation benefits for post-traumatic stress disorder and 
in connection with medical treatment, the Board finds that 
such report of stressors are of enhanced credibility.  
Additionally, the stressors he has described are consistent 
with the nature of service during the time period and in the 
location in which he served and, as such, are found to be 
credible.

Accordingly, resolving all reasonable doubt in favor of the 
veteran, the Board finds that his in-service stressors have 
been corroborated by "credible supporting evidence," which 
is described above, and that he meets the criteria for the 
award of service connection for a psychiatric disorder, to 
include post-traumatic stress disorder.  See 38 C.F.R. 
§ 3.304(f).

III.  Earlier Effective Date

Service connection for erectile dysfunction and special 
monthly compensation based upon the loss of use of a creative 
organ have been granted as of December 17, 1997, based upon a 
medical record wherein the examiner noted that the veteran 
had erectile dysfunction "probably [secondary] to" diabetes 
mellitus.  The veteran has been granted service connection 
for diabetes mellitus, effective February 2, 1995.  He 
asserts that he had erectile dysfunction at the time he 
submitted his claim for service connection for diabetes 
mellitus and that the effective date should go back to 
February 1995.  He admits that he did not mention erectile 
dysfunction at the time he submitted his claim for service 
connection for diabetes mellitus, but that an earlier 
effective date should be awarded based upon the veteran's 
assertion that he had erectile dysfunction in 1995, as there 
is no evidence to the contrary.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for compensation "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies this to mean that the effective date of an award of 
compensation will be "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(2005).

A claim-application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2005).  Additionally, under 38 C.F.R. § 3.155 
(2005), it defines an informal claim as "[a]ny communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of  
Veterans Affairs."  In addressing the requirement for 
identifying the benefit sought, the Court has stated that 
such identification need not be specific.  See Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than December 17, 1997, for the 
award of service connection for erectile dysfunction and 
special monthly compensation based upon the loss of use of a 
creative organ.  Prior to the December 17, 1997, VA treatment 
record, wherein a VA examiner attributed the erectile 
dysfunction to the service-connected diabetes mellitus, there 
is no showing of an intent by the veteran to file a claim for 
service connection for erectile dysfunction.  For example, in 
February 1995, the veteran submitted an informal claim for 
service connection for diabetes mellitus.  He made no mention 
of having erectile dysfunction.  VA treatment records in 
February 1995 show that the veteran had been diagnosed with 
"new onset" of diabetes mellitus.  There is no showing that 
he reported erectile dysfunction at that time.  

The veteran had an RO hearing in April 1996 in connection 
with his claim for service connection for diabetes mellitus.  
In describing his symptoms associated with diabetes mellitus, 
he did not report having erectile dysfunction.  The veteran 
underwent a VA examination in June 1996, where he reported 
multiple symptoms based upon multiple disabilities.  There is 
no mention of erectile dysfunction, and examination of the 
veteran's genitourinary system revealed a circumcised penis, 
normal testes, and a normal prostate for a man of his age.  
VA treatment records, dated in August 1997 and October 1997 
show multiple complaints by the veteran, but erectile 
dysfunction is not listed as one of them.  

The first objective showing of erectile dysfunction is in the 
December 17, 1997, VA treatment record.  There, the veteran 
reported having erectile dysfunction, and the examiner 
diagnosed such condition, noting that the veteran had a 
chronic history of an inability to gain an erection, which he 
stated was "probably" secondary to diabetes mellitus.  
Prior to that time, no medical professional had either 
diagnosed the condition or attributed it to a service-
connected disability, nor had the veteran reported such 
disability or symptoms of such disability.  On August 26, 
1998, the veteran submitted a VA Form 21-4138, Statement in 
Support of Claim, wherein he indicated he was seeking service 
connection for a sexual dysfunction due to diabetes mellitus.  
See 38 C.F.R. §§ 3.1(p), 3.155(a).  Based upon the Board's 
review of the evidence, this was the first time the veteran 
expressed an intent to file a claim for service connection 
for erectile dysfunction.  If entitlement arose in December 
1997, the effective date would be August 26, 1998.  
38 U.S.C.A. § 5110(a) (effective date for service connection 
will be based upon facts found but not earlier than date of 
claim); 38 C.F.R. § 3.400 (effective date for service 
connection will be date of claim or date entitlement arose, 
whichever is later).  This date post dates the effective date 
currently assigned.

The Board finds the veteran is not entitled to an effective 
date earlier than December 17, 1997, for the award of service 
connection for erectile dysfunction and special monthly 
compensation based upon the loss of use of a creative organ, 
as there was no claim, informal claim, or written intent to 
file a claim for such benefits prior to that time.  Here, VA 
has allowed service connection and special monthly 
compensation based upon a VA medical record, which first 
showed the diagnosis of erectile dysfunction.  An effective 
date earlier than such time is not warranted.  Id.  

The Board notes that whether the claim for service connection 
for erectile dysfunction is considered a claim for service 
connection versus a claim for increase (as erectile 
dysfunction is the result of a service-connected disability), 
the result is the same.  Under 38 C.F.R. § 3.157(b), the 
December 17, 1997, VA medical record would be deemed as a 
claim for increase.  An effective date for a claim for 
increase may be granted prior to the date of claim if it is 
factually ascertainable that an increase in disability had 
occurred within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o).  The one-year period 
would be between December 1996 and December 1997.  However, 
there is no objective evidence within that one-year period 
that shows the veteran had such disability.  While the 
veteran alleges he had erectile dysfunction as early as 1995, 
such does not assist the veteran in obtaining an earlier 
effective date.  First, he is not competent to enter a 
diagnosis of erectile dysfunction.  Second, such date is 
beyond the one-year period prior to the date of claim.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).

Essentially, the evidence of record dated prior to December 
1997 would not have led an adjudicator to conclude that the 
veteran had submitted a claim, either formal or informal, for 
service connection for erectile dysfunction.  It must be 
noted that erectile dysfunction is not one of the symptoms 
listed under the Diagnostic Code that addresses diabetes 
mellitus.  See 38 C.F.R. § 4.120, Diagnostic Code 7913 
(2005).  The veteran's assertions that, because there was no 
evidence to the contrary, that VA should accept that he had 
erectile dysfunction in 1995 have no basis in fact or law.  
Even if entitlement (or the condition at issue) arose at that 
time, there is no showing of what could reasonably be 
construed as an intent by the veteran to file a claim for 
service connection for erectile dysfunction prior to December 
17, 1997.  See 38 C.F.R. §§ 3.1(p), 3.155(a); see also 
Brannon v. West, 12 Vet. App. 32, 35 (Court held that Board 
was not required to conjure up issues that were not raised by 
the veteran); Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(effective date based on an award of service connection is 
based on the date that the application upon which service 
connection was eventually awarded was filed with VA). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against an 
effective date earlier than December 17, 1997, for the award 
of service connection for erectile dysfunction and special 
monthly compensation based upon the loss of use of a creative 
organ.  The benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for post-traumatic stress disorder is 
granted.

An earlier effective date for the award of service connection 
for erectile dysfunction and special monthly compensation 
based on the loss of use of a creative organ is denied.


________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


